UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 15, 2008 Global Gold Corporation (Exact name of registrant as specified in its charter) Delaware 02-69494 13-3025550 (State or other jurisdiction (Commission (IRS of incorporation) File Number) Identification No.) 45 East Putnam Avenue, Greenwich, CT 06830 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (203) 422-2300 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 133-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities. On December 15, 2008 Global Gold Corporation sold $350,000 in shares of common stock in a private placement, pursuant to exemptions from registration requirements of the Securities Act under Regulation D based upon representations and covenants provided by the respective purchasers. The transaction involved the issuance of three million fivehundred thousand shares of common stock at $0.10 per share. Each share purchased shall also entitle the purchaser to a warrant for the purchase of an additional one share at the price per share of $0.15 exercisable on or before December 9, 2013, unless mutually agreed otherwise. The total offering is for up to ten million shares (the” Offering”).The sales were made with current shareholders Firebird Global Master Fund, Ltd., Firebird Republics Fund, Ltd., and Firebird Avrora Fund, Ltd. (www.fbird.com).The Offering will terminate upon the earlier of the completion of the sale of all of the Securities offered or December 31, 2008, unless the Offering is extended up to an additional 30 days until January 30, 2009 by the Company, in its sole discretion (the “Offering Period”).The Offering may be closed from time to time in tranches of any number of Securities (collectively the “Closings”). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Global Gold Corporation Dated: December 18, 2008 By: /s/Van Z. Krikorian Name:Van Z. Krikorian Title: Chairman and Chief Executive Officer
